Opinion
per Curiam.
1. Where a judgment for costs and disbursements is rendered in favor of the defendant, and a cost bill in due form is filed within the time allowed by law, and no objection filed or made thereto within two days thereafter, it is error for the trial court to permit objections to such cost bill to be filed five months thereafter, without a showing that the failure to file objections within the two days allowed by law was through the plaintiff’s mistake, inadvertence, surprise, or excusable neglect.
2. A journal entry reciting that a judgment was rendered and entered on the twenty-fourth of May, 1892, cannot be contradicted in this court by a memorandum kept by the clerk and certified by him indicating that it was actually rendered on the twentieth of the month.
Reversed.